Title: [March 1771]
From: Washington, George
To: 




Mar. 1. Messrs. Ross and Wagener went away after breakfast. I rid to my Mill and Ditchers in the forenoon. In the Afternoon Doctr. Craik came.



   
   Hector Ross today settled his current account with GW, paying him £89 9s. 5d. cash, much of which was owed as a result of an arrangement made at John Posey’s sale in Oct. 1769 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 276, 327, 333).



 


2. The Doctr. & I set of for Winchester. Dined at Triplets and lodgd at Wests.


   
   GW had called a meeting of the officers of the Virginia Regiment at Winchester on 4 Mar. to report on the trip down the Ohio River that he had made the previous fall (Va. Gaz., P&D, 31 Jan., 7 Feb., and 14 Feb. 1771, and R, 31 Jan. 1771).



   
   triplets: the ordinary of James and William Carr Lane at Newgate (now Centreville). Since GW had last stopped there on 12 Sept. 1769, William Carr Lane had died, leaving the tavern and the other family enterprises to the care of James Lane and James’s son-in-law Simon Triplett. A second cousin of Thomas and William Triplett of Fairfax County, Simon Triplett had married James Lane’s daughter Martha in 1765 (MCDONALDCornelia McDonald. A Diary with Reminiscences of the War and Refugee Life in the Shenandoah Valley, 1860–1865. Nashville, 1935., 474–76, 487–88).



 


3. Dined at Barry’s (on Shanondoah) and reached Greenway Court in the Afternoon where we stayd all Night.


   
   Berry’s ferry was on the Shenandoah River about eight miles east of Greenway Court. Joseph Berry had moved into this area about 1759, and by April 1767 he had taken over the ferry and a nearby ordinary from Joseph Combs. He continued to operate both until at least 1795. The Joshua Fry and Peter Jefferson map of 1755 and the Thomas Jefferson map of 1786 refer to the ferry as Ashby’s ferry, but the Ashby family apparently was never connected with it (BERRY’S FERRY“Berry’s Ferry, And Old Roads Leading To That Ferry.” Proceedings of the Clarke County Historical Association 6 (1946): 8–13., 11–12).



 


4. Reachd Winchester to Dinner according to Appointment with the Officers &ca. claimg. part of the 200,000 Acs. of L[an]d.


   
   Before GW left Greenway Court, he obtained a grant from Lord Fairfax for the unclaimed land on Dogue Run he had surveyed on 24 Mar. 1770, a total of 20½ acres (Lord Fairfax’s grant to GW, 4 Mar. 1771, Northern Neck Deeds and Grants, Book I, 187, Vi Microfilm). This land gave him control of most of the area around his new dams and upper millrace, but a portion of the race still infringed upon William Harrison’s patent, a problem that was not resolved until he exchanged some small strips of land there with William Triplett 18 May 1785.



 


5. At Winchester all day. Dined with Lord Fairfax.


   
   Although scheduled for 4 Mar., the officers’ meeting was actually held today. Besides GW and Dr. James Craik, only four officers or their representatives were present. After hearing GW’s report and learning that William Crawford had begun to survey along the Great Kanawha River, they unanimously agreed that he should be instructed to finish his work there and then proceed as soon as possible to survey lands on the Tygart Valley River, a branch of the Monongahela. To cover Crawford’s expenses, GW was authorized to advance

him £80, collecting money for that purpose not only from officers but now for the first time from former rank-and-file members of the regiment also. Each field officer was assessed £11 5s., each captain £6 15s., each subaltern £4 10s., and each common soldier a fourth of a subaltern’s share (minutes of the officers of the Virginia Regiment, 5 Mar. 1771, DLC:GW).



 


6. Dined at my Lodging which was at Mr. Philp. Bushes and went home with my Br. Mr. Saml. Washington in the Eveng.


   
   Philip Bush (1732–1812) reputedly offered the best accommodations in Winchester at his Golden Buck Inn, a handsome two-story stone building on Cameron Street. He was born in Mannheim, Germany, and settled in Winchester about 1762 (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 178; GREENE [3]Katherine Glass Greene. Winchester, Virginia, and Its Beginnings, 1743–1814. Strasburg, Va., 1926., 127).



 


7. At my Brothers all day writing Instructions & dispatches for Captn. Crawford the Surveyor of our 200,000 Acs. of Land.
 


8. Ditto—About Ditto.
 


9. Finished Ditto for Mr. Marcus Stephenson—who was to be the bearer of them. Mr. Dick & the two Mr. Nurses dined at my Brothers today.


   
   Marcus Stephenson of Frederick County was a half brother of William Crawford. Mr. Dick is probably Charles Dick of Fredericksburg, who owned land on Patterson’s Creek in Hampshire County (Va. Gaz., P&D, 17 Oct. 1771). the two mr. nurses: James Nourse (1731–1784) and his son Joseph Nourse (1754–1841), who lived at Piedmont, about two miles east of Harewood. James Nourse was born in Herefordshire, Eng., and in 1753 married Sarah Fouace in London. They left London with their nine children in 1769 and settled at Piedmont a year later (LYLEMaria Cook Nourse Lyle. “James Nourse of Virginia.” Virginia Magazine of History and Biography 8 (1900–1901): 199–202., 8–10, 24).



 


10. Dined at Mr. Nurses, & returnd to my Brother’s in the Evening.
 


11. Set of from my Brother’s for Mr. Warnr. Washington’s on my return Home.
 


12. Left Mr. Washingtons, & crossing at Snickers’s (where I eat an early Dinner) reach’d Leesburg betwn. 4 & 5 Oclock in the Afternoon.


   
   Leesburg, founded in 1758, was the county seat of Loudoun County. The English traveler Nicholas Cresswell described the town in 1774 as “regularly laid off in squares, but very indifferently built and few inhabitants and little trade, tho’ very advantageously situated, for it is at the conjunction of the great Roads from the North part of the Continent to the South and the East and the West” (CRESSWELLLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 48).




 


13. Reachd home, after being obliged to Ferry over goose Creek at Houghs Mill & coming Round by Ellzeys. Found Doctr. Craik here.


   
   Hough’s mill was owned by John Hough (d. 1797), of Loudoun County, a well-known surveyor who had settled in the area about 1744 (DLC:Toner Collection; WILLIAMS [1]Harrison Williams. Legends of Loudoun: An account of the history and homes of a border county of Virginia’s Northern Neck. Richmond, 1938., 82). He was one of the original trustees of Leesburg, an agent for Robert Carter of Nomini Hall 1767–77 and collector of quitrents for Lord Fairfax from 1764 until at least 1773 (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:236; MORTON [1]Louis Morton. Robert Carter of Nomini Hall: A Virginia Tobacco Planter of the Eighteenth Century. Williamsburg, Va., 1941., 279; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 199, 257; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 53).



   
   ellzeys: probably the home of Lewis Ellzey, father of William and Thomasin Ellzey. Lewis, who was the first sheriff of Fairfax County, served as a Truro Parish vestryman 1744–48.



 


14. Rid to my Mill & came home by Posey’s. Captn. Adam dined here.

	
   
   Although Robert Adam of Alexandria had been appointed a captain in the Fairfax County militia during 1768, GW usually refers to him in the diaries as Mr. Adam (Fairfax County Order Book for 1768–70, 36, Vi Microfilm). The Captain Adam who came today was probably Thomas Adam, who commanded the brig Adventure on several trading voyages out of the South Potomac Naval District 1766–68. The Adventure had apparently been owned jointly by Thomas and Robert Adam until this year, but now the two men were having a new vessel built to replace the Adventure: the ship Martha, which on 23 Dec. 1771 would make her maiden voyage from the South Potomac under the command of John Thomas Boucher (P.R.O., C.O.5/1350, f. 51; P.R.O., C.O.5/1449, f. 83; P.R.O., C.O.5/1450, ff. 10–12, 40; see main entry for 14 April 1771).



 


15. Surveyed the Plantation at Posey’s & came home to Dinner Plotting the Courses afterwards.
 


16. Rid by Posey’s to the Mill in the forenoon—at home afterwards.
 


17. At home all day alone till the Evening when Doctr. Rumney came here.
 


18. Rid to Posey’s to lay of a fence before Breakfast & went to Court afterwards & stayd all Night.


   
   The court met 18–22 Mar., but GW attended only the first two days. On this date Harrison Manley appeared before the justices as a third witness to GW’s deeds from Valinda Wade, and the documents were ordered to be officially recorded in the county deed books (Fairfax County Order Book for 1770–72, 172–75, Vi Microfilm). However, GW was unable to take immediate possession of the land he had bought because John Barry refused to let the 193–acre tract be divided and soon planted his own crops on most of it. GW

hired two lawyers to represent him against Barry and his son, but the case did not come before the court until 20 Aug. 1772 (Robert H. Harrison to GW, 10 Jan. 1772, DLC:GW).



 


19. At Court all day. In the Afternoon came home, and found Majr. Jenefir, Mr. Boucher, & Jacky Custis here.

	
   
   Jacky and his tutor had come at Robert Fairfax’s request to see him before he returned to England. Fairfax shared Boucher’s opinion that Jacky should tour Europe, and he had invited him to vacation at Leeds Castle during his stay abroad. The matter was probably discussed over dinner at Belvoir two days later, but still no definite decision was made about it (GW to Jonathan Boucher, 3 Feb. 1771, CSmH).



 


20. At home all day (except before Breakfast when I rid to the Mill) with the above Company.
 


21. Went with the above to Belvoir to Dinner & returnd in the Evening with Mr. Boucher and Jacky Custis.
 


22. At home all day.
 


23. Mr. Boucher went away after Breakfast. I rid to the Mill by Muddy hole & Doeg Run. Majr. Jenefir Mr. Saml. Gallaway & Mr. Thos. Ringold dined & lodgd here, as did Mr. B. Fairfax.


   
   Samuel Galloway (d. 1785) was a prominent merchant from Anne Arundel County, Md. He lived with his invalid wife, Anne Chew Galloway, at Tulip Hill, an elegant house on the West River about ten miles south of Annapolis. A Quaker, he was, nevertheless, reputed to be “a man of opulence” and a great lover of horseflesh (TAYLOEBenjamin Ogle Tayloe. “American Gentlemen of the Olden Time, Especially in Maryland and Virginia.” Tyler’s Quarterly Historical and Genealogical Magazine 2 (1920–21): 85–97., 90). Galloway’s companion on this visit was either Thomas Ringgold (c.1715–1772), of Chestertown, Md., or his son Thomas Ringgold (c.1744–1776), also of Chestertown. The elder Ringgold had married Anna Maria Earle and was an active merchant who sometimes joined Galloway as a partner in the West Indian or Portuguese trades. Both he and Galloway dealt in a wide variety of commodities including tobacco, grain, lumber, wine, and slaves (BARKER [1]Charles Albro Barker. The Background of the Revolution in Maryland. New Haven, 1940., 98–100, 114, n.118). The younger Ringgold was married to Galloway’s daughter Mary and was a merchant like his father.



 


24. At home all day. Majr. Jenefir & Mr. Ringold went away after Breakfast & Mr. Fairfax after Dinner. Mr. Robt. Adam & Mr. M. Campbell dined here.
 


25. Mr. Gallaway went away after Breakfast. I rid to my Mill and Dam both in the fore and afternoon.

 


26. Rid to My Mill and Mill dam at the head of the Race in the forenoon (after going a hunting in the Morning). In the Afternoon Rid to Posey’s.

	
   
   GW today provided Jacky Custis with £5 10s. for traveling expenses to Annapolis and Baltimore. A decision had been reached to allow Jacky to go to the latter place to be inoculated, but upon his departure sometime within the next few days, he had “so many doubts and difficulties” about the matter, that GW and Mrs. Washington “concluded nothing was more foreign from his Intention” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 335; CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.; GW to Jonathan Boucher, 20 April 1771, CSmH).



 


27. Dined at Colchester in my way to Dumfries on the Arbitration between Doctr. Ross & Compa. & Mr. Semple. Supped at Grahams & lodgd at Mr. Montgomeres.


   
   Graham’s is probably the home of Dumfries merchant Richard Graham, but may be John Graham’s home about 1½ miles southeast of town (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:iv; VERMEElizabeth Cometti, trans. and ed. Seeing America and Its Great Men: The Journal and Letters of Count Francesco dal Verme, 1783–1784. Charlottesville, Va., 1969., 49, 126; W.P.A. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 94). GW recorded no tavern expenses for this stay in Dumfries.



 


28. Upon the Arbitration all day with Colo. Mason—Mr. Mundell & Mr. Ross.
 


29. Upon the Arbitration with the above Gentlemen as above.
 


30. Ditto—Ditto—Ditto.
 


31. Ditto—Ditto—Ditto.
